Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheol Kim (Reg. #76594) on February 4, 2021.

The application has been amended as follows: 
In the abstract:
	Line 1, changed “opened,” to --opened--
	Line 2, deleted “which” and changed “technology,” to --technology and--
	Line 4, inserted --of the system-- following “panels”
	Line 5, changed “space, wherein” to --space and when-- and changed “space makes” to --space,--
	Line 6, changed the first occurrence of “to” to --is--
	Line 7, changed “operations” to --operation--

In the specification submitted December 21, 2020,
Paragraph 37 (clean copy),
	Line 2, changed “belt-" to --belt or chain 30--
	Line 3, deleted “driven wheel pair or a chain-driven wheel pair”

Amended the claims as follows:
--1.  A space-saving movable panel system capable of being fully opened comprising: 
a panel moving compartment,
a panel storage space and 
a panel control module;
wherein the panel moving compartment comprises an upper track groove located in a top board and a lower track groove located below the panel storage space, 
wherein the upper track groove and the lower track groove extend in a same lengthwise direction of the panel moving compartment and are parallel to each other, 
panels are successively arranged and provided between the upper track groove and the lower track groove, and 
the panel storage space is located at an end of the panel moving compartment;
a length of the panel storage space is equal to a length of one of the panels, a width of the panel storage space is equal to a sum of a thickness of each of the panels;
each of the panels comprises a panel main body, a panel top frame located at an upper side of the panel main body, and a panel base located at a lower side of the panel main body,

an upper part of the panel top frame of each of the panels is provided with a respective upper lengthwise moving guide wheel operating on the upper lengthwise moving track in the lengthwise direction of the panel moving compartment; 
a lower lengthwise moving track is provided in the lower track groove, 
a lower part of the panel base of each of the panels is provided with a lower lengthwise moving wheel operating on the lower lengthwise moving track, 
the lower lengthwise moving wheel of each of the panels comprises at least one lengthwise moving power wheel, 
each of the at least one lengthwise moving power wheels is driven by a respective lengthwise moving motor;
an upper widthwise moving track is provided in an upper portion of the panel storage space, 
the upper widthwise moving track is perpendicular to the upper lengthwise moving track, 
the upper widthwise moving track is provided with an upper track frame capable of sliding along the upper widthwise moving track, 
the upper track frame includes an upper widthwise moving power wheel which engages the upper widthwise moving track, 
the upper widthwise moving power wheel is driven by an upper widthwise moving motor, 
a lower part of the upper portion of the panel storage space is provided with an upper moving groove extending along a first portion of the panel storage space, 

a lower part of the upper track frame is provided with a plurality of upper butting tracks, 
each of the upper butting tracks serves as an extension in the lengthwise direction of the upper lengthwise moving track for a respective one of the panels to enable the respective one of the panels to transition from the panel moving compartment into the panel storage space, 
when one of the upper butting tracks is butted to the upper lengthwise moving track, the rest of the upper butting tracks are misaligned with the upper lengthwise moving track, 
the respective upper lengthwise moving guide wheel at the upper part of the panel top frame of each of the panels can enter a corresponding one of the upper butting tracks when the corresponding one of the upper butting tracks is butted to the upper lengthwise moving track;
a lower widthwise moving track is provided in a lower portion of the panel storage space, 
the lower widthwise moving track is perpendicular to the lower lengthwise moving track, 
the lower widthwise moving track is provided with a lower track frame capable of sliding along the lower widthwise moving track, 
the lower track frame includes a lower widthwise moving power wheel which engages the lower widthwise moving track, 

an upper part of the lower portion of the panel storage space is provided with a lower moving groove extending along the first portion of the panel storage space, 
the lower portion of the panel storage space is provided with a lower track frame storage cavity extending along the second portion of the panel storage space, 
an upper part of the lower track frame is provided with a plurality of lower butting tracks,
each of the lower butting tracks serves as an extension in the lengthwise direction of the lower lengthwise moving track for the respective one of the panels to enable the respective one of the panels to transition from the panel moving compartment into the panel storage space, 
when one of the lower butting tracks is butted to the lower lengthwise moving track, the rest of the lower butting tracks are misaligned with the lower lengthwise moving track, and 
the lower lengthwise moving wheel at the lower part of the panel base of each of the panels can enter a corresponding one of the lower butting tracks when the corresponding one of the lower butting tracks is butted to the lower lengthwise moving track.--

Canceled claim 2



--4.  The space-saving movable panel system capable of being fully opened according to claim 3, wherein the second end of the panel main body of each of the panels is provided with an inwardly recessed arc-shaped groove.--

--5.  The space-saving movable panel system capable of being fully opened according to claim 1, wherein each of the panels is provided with a chargeable power supply to supply power to a respective one of the lengthwise moving motors, and each of the panels is provided with conductor interfaces connected to a respective one of the chargeable power supplies, and when the panels are in a closed position, the conductor interfaces are electrically connected together to form a parallel charging circuit, and one of the panels includes an alternating current charging connector.--

--6.  The space-saving movable panel system capable of being fully opened according to claim 1, wherein the upper widthwise moving motor and the lower widthwise moving motor are connected to a wired power source.--

Cancelled claims 7 and 8 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Amend figures 1 and 4 to include reference characters 30 and attendant lead lines indicating the belts or chains.
Amend figure 8 to include reference characters 27 and attendant lead lines indicating the conductor interfaces.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634